                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

STATE OF TEXAS,                              §
                                             §
               Plaintiff,                    §
                                             §      No: 03:17-CV-00179-PRM
v.                                           §
                                             §
YSLETA DEL SUR PUEBLO,                       §
THE TRIBAL COUNCIL, THE                      §
TRIBAL GOVERNOR MICHAEL                      §
SILVAS or his SUCCESSOR,                     §
                                             §
            Defendants.                      §
_______________                              §
                                             §
YSLETA DEL SUR PUEBLO,                       §
THE TRIBAL COUNCIL, THE                      §
TRIBAL GOVERNOR MICHAEL                      §
SILVAS or his SUCCESSOR,                     §
                                             §
               Counter-Plaintiffs,           §
                                             §
v.                                           §
                                             §
KEN PAXTON, in his OFFICIAL                  §
CAPACITY AS THE TEXAS                        §
ATTORNEY GENERAL,                            §
                                             §
               Counter-Defendant.            §
                                             §

                   PUEBLO DEFENDANTS’ REQUEST FOR HEARING

       COME NOW Defendants and Counter-Plaintiffs Ysleta del Sur Pueblo, The Tribal

Council, and The Tribal Governor or his Successor (collectively, the “Pueblo Defendants” or

“Pueblo”) to file their Request for Hearing, and respectfully show the Court as follows:

       1.      The Original Complaint in this case was filed on June 6, 2017. From that time until

March 13, 2019, the Pueblo Defendants were represented by Randolph H. Barnhouse, Michelle T.




PUEBLO DEFENDANTS’ REQUEST FOR HEARING – Page 1
Miano, and the law firm of Barnhouse Keegan Solimon & West LLP, and Richard Bonner, Joseph

Austin, and the law firm of Kemp Smith LLP (“Prior Counsel”).

        2.       On February 14, 2019, this Court entered a Memorandum and Order granting the

State’s Motion for Summary Judgment (ECF No. 183, the “Order”).

        3.       On March 13, 2019, Brant C. Martin and Joseph R. Callister of the law firm of

Wick Phillips Gould & Martin LLP (“New Counsel”) substituted in as new counsel for the Pueblo

Defendants in this case.

        4.       New Counsel has never appeared before the Court in this case, and request a hearing

to address critical issues raised in the following recent filings that address the Court’s rulings in

the Order:

              a. The Pueblo Defendants’ Opposed Motion and Memorandum in Support of
                 Motion for Reconsideration of Order Granting Motion for Summary Judgment
                 (the “Motion for Reconsideration”; ECF No. 187);

              b. The Pueblo Defendants’ Motion and Memorandum in Support of Motion to
                 Stay Judgment and Injunction Pending Appeal (the “Motion to Stay”; ECF No.
                 197); and

              c. The Pueblo’s Defendants’ Response to Plaintiff’s Notice of Authority and
                 Notice of Additional Authority (the “Notice of Authority”; ECF No. 198).

        5.       Given the substantial impact of the Order on the members of the Pueblo, and the

novel legal issues raised in these filings, New Counsel requests the opportunity to appear before

the Court for argument prior to any ruling on these motions or entry of an injunction in this case.

        6.       This Request for Hearing is not filed for purposes of delay, but rather in the interest

of justice.




PUEBLO DEFENDANTS’ REQUEST FOR HEARING – Page 2
Dated March 22, 2019.                       Respectfully submitted,

                                            /s/ Brant. C. Martin
                                            Brant C. Martin
                                              State Bar No. 24002529
                                            Joseph R. Callister
                                              State Bar No. 24059054
                                            Wick Phillips Gould & Martin LLP
                                            Throckmorton Street #1500
                                            Fort Worth, Texas 76102
                                            Telephone: (817) 332-7788
                                            Fax: (214) 692-6255
                                            brant.martin@wickphillips.com
                                            joseph.callister@wickphillips.com

                                    Attorneys for Pueblo Defendants/Counter-Plaintiffs



                               CERTIFICATE OF SERVICE

       I hereby certify that on March 22, 2019, I caused a true and correct copy of the foregoing

to be served on all counsel of record by email through the Court’s CM/ECF system.


                                                   /s/Brant C. Martin____________________
                                                   Brant C. Martin




PUEBLO DEFENDANTS’ REQUEST FOR HEARING – Page 3
